DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 3/22/21.  Claim(s) 15 has/have been amended, claim(s) 13 is/are cancelled, and claim(s) 21 is/are new.  Therefore, 1-12 and 14-21 is/are pending and have been addressed below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/29/21 was/were considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 5-6 and 14-15 is/are rejected.  Claim(s) 5 and 14 recites the limitation “responsive to receiving a user's selection of the pause or the change functionality, providing, providing a GUI element to prompt the user to select installments from the list.”  Thus claim(s) 5 and 14 is/are indefinite because it is unclear with regard to pausing if the user must select (to pause) at least one or at least two installments of the installments.  Appropriate correction/clarification is required.  Claim(s) 6 and 15 is/are rejected because they depend on claim(s) 5 and 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-12 and 14-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 11, and 20 that, under its broadest reasonable interpretation, is an abstract idea directed to generating a visualized recurrence schedule for services that utilize recurring donations.

Step 1: The claim(s) as drafted, is/are  process (claim(s) 1-10 recites a series of steps) and system (claim(s) 14-21 recites a series of components).

Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: receiving a query for recurring donations information for a donor in the donor, the query received via a user input interface on a client running an instance of the web application;
in response to the query, generating a recurrence schedule using the donations information for the donor, the recurrence schedule comprising a plurality of installments, each installment having a date and an amount;
causing display of the recurrence schedule on a display in the client, the display being in accordance with a predetermined visualization scheme, responsive to the query; and
storing a record of the recurrence schedule for the donor.
Claim 11 and 20: the same analysis as claim(s) 1.
Claim 20: additionally - subsequent to causing the display of the recurrence schedule,
receiving a user modification to the recurrence schedule, via a user selection of a graphical user interface (GUI) element on the display;
modifying the recurrence schedule in accordance with the user modification; and
responsive to the user modification, regenerating the display, to thereby display the recurrence schedule, as modified, on the display in the client, the display being in accordance with the predetermined visualization scheme.
Dependent claims 2-10, 12, 13-19, and 21 recite the same or similar abstract idea(s) as independent claim(s) 1, 11, and 20 with merely a further narrowing of the abstract idea(s):
subsequent to causing the display of the recurrence schedule,
receiving a user modification to the recurrence schedule, via a user selection of a graphical element on the display;
modifying the recurrence schedule in accordance with the user modification; and
responsive to the user modification, regenerating the display, to thereby display the recurrence schedule, as modified, on the display in the client, the display being in accordance with the predetermined visualization scheme (claim 2),
causing the display of the recurrence schedule to include a prompt for the user to select a pause or a change functionality (claim 3),
wherein the user modification is, for an installment of the plurality of installments, one of: (i) pause the amount and (ii) change the amount (claim 4),
wherein the display has the plurality of installments arranged in a list, and the method further comprising, responsive to receiving a user's selection of the pause or the change functionality, providing a element to prompt the user to select installments from the list (claim 5 and 14).
wherein receiving a user modification to the recurrence schedule further comprises:
receiving a user's selection of an installment from the list; and
responsive to receiving the user's selection of an installment from the list, modifying the user's selected installment on the recurrence schedule in accordance with the user's selection of the pause or the change functionality (claim 6 and 15),
wherein causing the display of the recurrence schedule on a display in the client further comprises:
parsing recurrence schedule data in accordance with the predetermined visualization scheme; and
generating display graphics commands to cause the display on the client to present the recurrence schedule in accordance with the predetermined visualization scheme (claim 7 and 16),
wherein the predetermined visualization scheme includes visualization techniques to distinguish modified installments from remaining installments (claim 8 and 17),
wherein the predetermined visualization scheme causes the display to present an alphanumeric message for paused installments (claim 9 and 18),
wherein the installment of the plurality of installments is a first installment, and the user modification is a first modification, and the method further comprising:
subsequent to regenerating the display, to thereby display the recurrence schedule, as modified by the first modification,
receiving a second modification for a second installment of the plurality of installments;
modifying the recurrence schedule in accordance with the second modification; and
responsive to the second modification, regenerating the display, to thereby display the recurrence schedule, as modified by the second modification (claim 10 and 19),
parsing recurrence schedule data in accordance with the predetermined visualization scheme; and
generating display graphics commands to cause the display on the client to present the recurrence schedule in accordance with the predetermined visualization scheme (claim 21).

Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The additional elements encompassed by the abstract idea an information database, user interface, display device, client device (claim(s) 1, 11, 20), a non-transitory machine-readable storage medium, at least one processor (claim(s) 11), an apparatus comprising: a processor; and a non-transitory machine-readable storage medium (claim(s) 20), user interface, display device, client device (claim(s) 2), display device, client device (claim(s) 7, 12, 16, 21).

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

Thus the additional elements as described above with respect to Step 2A Prong 2 merely amount to (as additionally noted by instant specification [0014, 0017]) a general purpose computer used to apply the abstract idea(s) and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f)).

Claims 1-12 and 14-21 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

1-4, 6 8, 10-13, 15-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joyce et al. (WO 2019/068129 A1) in view of Myslinski (US 2014//0164994 A1).

Regarding claim 1 and 11, Joyce teaches a method for schedule visualization for a web application having an associated database, the method comprising:
the query received via a user input interface on a client device running an instance of the web application;
generating a recurrence schedule using the donations information for the donor, the recurrence schedule comprising a plurality of installments, each installment having a date and an amount;
causing display of the recurrence schedule on a display device in the client device, the display being in accordance with a predetermined visualization scheme; and
storing a record of the recurrence schedule for the donor [see at least
query limitation: [0016] user interface via a website “one or more electronic interfaces may be accessed online, for instance through a website or an application, such as an application downloaded to a mobile telephone, computing tablet or the like … the electronic interface may be delivered as part of another electronic system or application, for example, the electronic interface may be delivered as part of or via a customer's electronic banking application or other such electronic applications via webhook, API, iFrame or other such methodology”; Figs. 4-8 [0068 on pg 18] the figures show the user interface having search/query functionality; Fig. 2 and [0074-0075] user devices 19, system comprising devices 20-22, merchant/recipient device 23, banks (merchant 14 and user 15) respective device 25 and 26; [0048] database;
generating and causing limitation: Fig. 4 and [0068] Fig, 4 displays a schedule on a user interface thus generation; [0041] parse data to present a schedule which is consistent through the figures thus predetermined;
[0040] storing data “he customer details retrieved are (including but not limited to) … payment amounts, schedule, start date, end date and payment history. Information will be parsed and displayed as per the Ul of the direct or recurring payment application customer account/portal. Security and storage of this information will follow known security protocols such as encryption and, where required, tokenisation.”].

Joyce teaches recurring payments from a first user to a second user and [001] implies the second user can be a donee but doesn’t/don’t explicitly teach however Myslinski discloses
a method for schedule visualization for a web application having an associated donor database, the method comprising:
receiving a query for recurring donations information for a donor in the donor database;
in response to the query, generating a recurrence schedule using the donations information for the donor, the recurrence schedule comprising a plurality of installments, each installment having a date and an amount;
causing display of the recurrence schedule on a display device in the client device, the display being in accordance with a predetermined visualization scheme, responsive to the query; and
 [0385] query a database; [0122] searchable database; [0142] methods of searching including a database; [0213] determine contributions via a search of a donor database “donors and/or contributors who have contributed to him or his campaign and/or charities or other entities he has contributed … Any amount of information about the contributors is able to be displayed (e.g. how much in contributions, when the contributions were made, and other information). The contribution information is able to be determined using a data structure (e.g. a database) which stores entities and related contribution information, via searching as described herein or any other method.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joyce with Myslinski to include the limitation(s) above as disclosed by Myslinski.  Doing so would help ensure that Joyce’s goal of payment schedule generation of a first user by a second user is further defined so more entities can be included as recipients which will help ensure the method is applicable to a variety of recipients to minimize fees [see at least Joyce [0004-0005] ].
Furthermore, all of the claimed elements were known in the prior arts of Joyce and Myslinski and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2 and 12, modified Joyce teaches the method of claim 1,
and Joyce teaches further comprising:
subsequent to causing the display of the recurrence schedule,
receiving a user modification to the recurrence schedule, via a user selection of a graphical user interface (GUI) element on the display;
modifying the recurrence schedule in accordance with the user modification; and
responsive to the user modification, regenerating the display, to thereby display the recurrence schedule, as modified, on the display device in the client device, the display being in accordance with the predetermined visualization scheme [for the limitations above, see at least Fig. 4-5 and [0089-0090] In Fig. 4 user selects a date of dates (400) from the schedule which triggers changes display of available dates in Fig. 5 “FIG. 5 illustrates an example of a GUI showing specific dates 500 that are available for making a specific payment. For example, if the customer selected the date "29 Oct 2018" from the dates 400 shown in FIG. 4, the dates 500 shown in FIG. 5 reflect that the particular merchant scheduled to receive a payment has authorised the customer to change that payment date to any of "29 September, 30 September, 1 October, 2 October or 3 October".”;
Fig 6 and 8 and [0091, 0093] Fig 6 and 8 show the modified schedule based on selected date in Fig. 5;
[0049] further define editing of recurring payment “Customers may instigate changes to their direct debit or recurring payment arrangements with merchant once their direct or recurring payment application account/portal is 'active'. … These changes can be made using the direct or recurring payment application interface on an internet connected device such as a mobile phone or computer or other. The direct or recurring payment application interface will allow the customer to order changes (these changes are described in detail later in this document) including but not limited to temporary payment date changes for one or more payments, changes to the bank account from which the payment originates, one-off payments … and other changes.”; Fig. 2 and [0074-0075] user devices 19, system comprising devices 20-22, merchant/recipient device 23, banks (merchant 14 and user 15) respective device 25 and 26].


Regarding claim(s) 20, the claim(s) recite(s) analogous limitations to claim(s) 1-2 above and is/are therefore rejected on the same premise.


Regarding claim 3, modified Joyce teaches the method of claim 1,
and Joyce teaches, further comprising:
causing the display of the recurrence schedule to include a prompt for the user to select a pause or a change functionality [see at least Fig. 4-5 and [0089-0090] In Fig. 4 user selects a date of dates (400) from the schedule which triggers changes display of available dates in Fig. 5, where the prompt is icons of the dates being selectable “FIG. 5 illustrates an example of a GUI showing specific dates 500 that are available for making a specific payment. For example, if the customer selected the date "29 Oct 2018" from the dates 400 shown in FIG. 4, the dates 500 shown in FIG. 5 reflect that the particular merchant scheduled to receive a payment has authorised the customer to change that payment date to any of "29 September, 30 September, 1 October, 2 October or 3 October".”;
Fig 6 and 8 and [0091, 0093] Fig 6 and 8 show the modified schedule based on selected date in Fig. 5].

Regarding claim 4, modified Joyce teaches the method of claim 2,
and Joyce teaches, wherein the user modification is, for an installment of the plurality of installments, one of: (i) pause the amount and (ii) change the amount [see at least Fig. 4-5 and [0089-0090] the user can makes changes to the recurring payment such as changing dates; [0049] further define editing of recurring payment “Customers may instigate changes to their direct debit or recurring payment arrangements with merchant once their direct or recurring payment application account/portal is 'active'. … These changes can be made using the direct or recurring payment application interface on an internet connected device such as a mobile phone or computer or other. The direct or recurring payment application interface will allow the customer to order changes (these changes are described in detail later in this document) including but not limited to temporary payment date changes for one or more payments, changes to the bank account from which the payment originates, one-off payments … and other changes.”].

Regarding claim 6 and 15, modified Joyce teaches the method of claim 5,
and Joyce teaches, wherein receiving a user modification to the recurrence schedule further comprises:
receiving a user's selection of an installment from the list; and
responsive to receiving the user's selection of an installment from the list, modifying the user's selected installment on the recurrence schedule in accordance with the user's selection of the pause or the change functionality [see at least Fig. 4-5 and [0089-0090] In Fig. 4 the user can makes changes to the recurring payment such as changing dates via selecting one of the displayed installment of the installments, the selection of the installment of installments triggers changes display of available dates in Fig. 5 “FIG. 5 illustrates an example of a GUI showing specific dates 500 that are available for making a specific payment. For example, if the customer selected the date "29 Oct 2018" from the dates 400 shown in FIG. 4, the dates 500 shown in FIG. 5 reflect that the particular merchant scheduled to receive a payment has authorised the customer to change that payment date to any of "29 September, 30 September, 1 October, 2 October or 3 October".”;
Fig 6 and 8 and [0091, 0093] Fig 6 and 8 show the modified schedule based on selected date in Fig. 5].

Regarding claim 7 and 16, modified Joyce teaches the method of claim 1,
and Joyce teaches, wherein causing the display of the recurrence schedule on a display device in the client device further comprises:
parsing recurrence schedule data in accordance with the predetermined visualization scheme; and
generating display graphics commands to cause the display device on the client device to present the recurrence schedule in accordance with the predetermined visualization scheme [for the limitations above, see at least Fig. 4 and [0068] Fig. 4 displays a schedule on a user interface thus generation; Fig. 4 and 8 [0041, 0090, 0093] ([0041]) parse data to present a schedule which is consistent through the Figs. 4 and 8 (original and updates) thus predetermined visual scheme].

Regarding claim 8 and 17, modified Joyce teaches the method of claim 7,
and Joyce teaches, wherein the predetermined visualization scheme includes visualization techniques to distinguish modified installments from remaining installments [see at least Fig. 4-5 and [0089-0090] In Fig. 4 user selects a date of dates (400) from the schedule which triggers changes display of available dates in Fig. 5, where the prompt is icons of the dates being selectable; Fig 6 and 8 and [0091, 0093] Fig 6 and 8 show the modified schedule based on selected date in Fig. 5; Fig. 4 and 8 and [0090, 0093] a) Fig. 4 shows 29 Oct 2018, b) Fig 8 shows 29 Sep 2018 Due date: 29 Oct 2018, c) Fig. 8 remaining dates are original noted by lack of due date nor two dates thus visualization techniques to distinguish modified installments from remaining installments].

Regarding claim 10 and 19, modified Joyce teaches the method of claim 1
and Joyce teaches wherein the installment of the plurality of installments is a first installment, and the user modification is a first modification, and the method further comprising:
subsequent to regenerating the display, to thereby display the recurrence schedule, as modified by the first modification,
receiving a second modification for a second installment of the plurality of installments;
modifying the recurrence schedule in accordance with the second modification; and
responsive to the second modification, regenerating the display, to thereby display the recurrence schedule, as modified by the second modification [for the limitations above, see at least [0049] editing of recurring payment can include multiple factors thus multiple iterations of changes for a single installment or changes for each installment “Customers may instigate changes to their direct debit or recurring payment arrangements with merchant once their direct or recurring payment application account/portal is 'active'. … These changes can be made using the direct or recurring payment application interface on an internet connected device such as a mobile phone or computer or other. The direct or recurring payment application interface will allow the customer to order changes (these changes are described in detail later in this document) including but not limited to temporary payment date changes for one or more payments, changes to the bank account from which the payment originates, one-off payments … and other changes.”;
Fig. 4-6 and 8 and [0089-0091, 0093]: each round of change resembles an item selected to change, submitting the actual changes, and presenting the changes as noted - Fig. 4-5 and [0089-0090] In Fig. 4 user selects a date of dates (400) from the schedule which triggers changes display of available dates in Fig. 5, where the prompt is icons of the dates being selectable; Fig 6 and 8 and [0091, 0093] Fig 6 and 8 show the modified schedule based on selected date in Fig. 5].

Regarding claim 21, modified Joyce teaches the method of claim 19,
and Joyce teaches, wherein the instructions, if executed by the processor, are further configurable to cause the apparatus to perform operations comprising:
parsing recurrence schedule data in accordance with the predetermined visualization scheme; and
generating display graphics commands to cause the display device on the client device to present the recurrence schedule in accordance with the predetermined visualization scheme [for the limitations above, see at least Fig. 4 and [0068] Fig. 4 displays a schedule on a user interface thus generation; Fig. 4 and 8 [0041, 0090, 0093] ([0041]) parse data to present a schedule which is consistent through the Figs. 4 and 8 (original and updates) thus predetermined visual scheme]

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Myslinski as applied to claim(s) 3 and 12 above and further in view of Fulton et al. (US 2014/0173514 A1).

Regarding claim 5 and 14, modified Joyce teaches the method of claim 3,
and Joyce teaches, wherein the GUI display has the plurality of installments arranged in a list, and the method further comprising, providing to prompt the user to select installments from the list [as noted by the 112 rejection above the limitation is unclear thus the claim is interpreted as wherein the GUI display has the plurality of installments arranged in a list, and the method further comprising, providing a GUI element to prompt the user to select at least one installment of installments from the list,
then see at least Fig. 4-5 and [0089-0090] the user can makes changes to the recurring payment such as changing dates via selecting at least one one of the displayed installment of the installments;
Fig. 6 and 7 and [0056, 0092, 0093] buttons on user interface which prompt users to perform actions “selecting One off payment' (or similar Ul) button”, “selects the SAVE button 610 on the GUI of FIG. 6”, and “selects the CHANGE DATE option from the notice 700 on the GUI of FIG. 7”].

Modified Joyce (Joyce) teaches (Fig. 6 and 7 and [0056, 0092, 0093] ) using buttons to trigger actions on recurring payments but doesn’t/don’t explicitly teach however Fulton discloses
the method further comprising, responsive to receiving a user's selection of the pause or the change functionality, providing a GUI element to prompt the user to select installments from the list [as noted by the 112 rejection above the limitation is unclear thus the claim is interpreted as wherein the GUI display has the plurality of installments arranged in a list, and the method further comprising, providing a GUI element to prompt the user to select at least one installment of installments from the list,
then see at least [0078-0079, 0084] set up and change recurring payments and view a list of upcoming payments thus select one or more payments; Fig. 7 and 10 and [0062, 0065] example of list of items and performing an action in response to selecting a button; [0065] further define change (of [0078] ) to mean stop payment for a single item thus stop can also be a pause].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Joyce with Fulton to include the limitation(s) above as disclosed by Fulton.  Doing so would help ensure that modified Joyce’s (Joyce [0005-0006, 0050] ) goal of streamlined changes to recurring payments to is maintained and improved by including pausing payments as it will provide an additional avenue for merchants and consumers to perform streamlined interactions.
Furthermore, all of the claimed elements were known in the prior arts of modified Joyce and Fulton and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Myslinski as applied to claim(s) 8 and 14 above and further in view of Agrawal et al. (WO 2018/098517 A1).

Regarding claim 9 and 18, modified Joyce teaches the method of claim 8,
and Joyce teaches, wherein the predetermined visualization scheme causes the display to present an alphanumeric message for modified installments [see at least Fig. 4-5 and [0089-0090] In Fig. 4 user selects a date of dates (400) from the schedule which triggers changes display of available dates in Fig. 5, where the prompt is icons of the dates being selectable; Fig 6 and 8 and [0091, 0093] Fig 6 and 8 show the modified schedule based on selected date in Fig. 5; Fig. 4 and 8 and [0090, 0093] a) Fig. 4 shows 29 Oct 2018, b) Fig 8 shows 29 Sep 2018 Due date: 29 Oct 2018, c) Fig. 8 remaining dates are original noted by lack of due date nor two dates thus visualization techniques to distinguish modified installments from remaining installments].

Modified Joyce (Joyce) teaches [0049] changes to recurring payments but doesn’t/don’t explicitly teach however Agrawal discloses
paused installments [see at least Fig. 5 and [00148, 00171] user can select to pause a payment that is recurring as noted by the Fig and para].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Joyce with Agrawal to include the limitation(s) above as disclosed by Agrawal.  Doing so would help ensure that modified Joyce’s (Joyce [0005-0006, 0050] ) goal of streamlined changes to recurring payments to is maintained and improved by including pausing payments as it will provide an additional avenue for merchants and consumers to perform streamlined interactions.
Furthermore, all of the claimed elements were known in the prior arts of modified Joyce and Agrawal and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trustmark – Change or Cancel a Recurring Payment or Future Payment on myTrustmark (relevant because it teaches adjusting recurring payments)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624